Me. Justice Yantis delivered the opinion of the court: Charles J. Stevenson was a member of the Howitzer Co. 130th Inf., I. N. G., and was in the military bus-fire accident that occurred near Pana, Illinois, on July 26,1933. (See Case vs. State, C. of C. No. 2469.) Claimant received no injuries in the accident. His regular business at the time of the accident was operating a radio service shop. Claimant was not working for wages but testified that during the three days he worked at the armory between the fire and the time he left for Camp Grant he lost the benefit of sales and service charges to the amount of Twenty-five Dollars ($25.00). No allowance can be made for probable profits, but claimant should be compensated for the three days spent in the service of the State between the time of the bus-fire and leaving for Camp Grant. Ordinarily he would receive regular military pay but we believe that because of the circumstances, it should be increased to the equivalent amounts under the Compensation Act, and an award is therefore made in claimant’s favor in the sum of Ten Dollars ($10.00).